Citation Nr: 9900524	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder manifested by headaches, claimed as a residual of a 
head injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
January 1972, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a June 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veterans claim for service 
connection for residuals of a head injury.  He disagreed with 
this determination, and this appeal ensued.

When this matter was previously before the Board in November 
1997, the Board noted that service connection for headaches 
had previously been denied, and remanded the appeal to the RO 
to consider whether the veteran had submitted new and 
material evidence sufficient to reopen his claim for this 
benefit.  In a decision entered in January 1998, the RO 
denied his petition to reopen his claim for service 
connection for headaches, on the basis that he failed to 
submit new and material evidence.

In an October 1982 VA psychological evaluation report, the 
veteran reported sustaining trauma to his head as a result of 
an assault during service, and the examiner diagnosed the 
veteran has having organic brain syndrome.  When examined by 
VA in January 1992, the veteran essentially reported that a 
physician had told him that he was brain damaged as a 
result of the trauma to the head that he sustained during an 
assault in service.  The Board concludes that the record 
raises an informal claim of entitlement to service connection 
for organic brain syndrome.  This issue has not been 
developed for appellate review and is referred to the RO for 
appropriate action.  Bruce v. West, No. 96-353 (U.S. Vet. 
App. Aug. 28, 1998).

In February 1997, the veteran appeared at a hearing before 
the undersigned, sitting at the RO.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he is entitled to 
service connection for a headache disorder because he has had 
chronic headaches since he sustained trauma to his head 
during service.  In support of his claim, he maintains that 
he did not have a headache disorder prior to service, and 
notes that while on active duty, he was hospitalized for 
treatment of injuries to his head, including the resulting 
headaches, that he sustained as a result of the trauma.  He 
points out that he was thereafter treated for this disorder 
on numerous occasions and that several physicians have told 
him that his headache disorder is etiologically related to 
his in-service trauma.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that new and material evidence 
has been submitted to reopen a claim for entitlement to 
service connection for disorder manifested by headaches, 
claimed as a residual of a head injury in service.  The Board 
further finds that the evidence supports the claim of service 
connection for a disorder manifested by headaches.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In a July 1981 decision, the Board denied service 
connection for headaches.  

3.  In a January 1989 decision, the RO denied the veterans 
petition to reopen his claim of entitlement to service 
connection for residuals of a head injury with headaches, on 
the ground that he had failed to submit new and material 
evidence sufficient to reopen the claim for that benefit; he 
was provided notice of the decision and of his appellate 
rights, did not appeal this determination, and the decision 
became final.

4.  Evidence added to the record since the January 1989 
rating decision that denied his petition to reopen his claim 
for a headache disorder as a residual of a head injury is not 
cumulative or redundant, is relevant and probative, and, when 
viewed in conjunction with the evidence previously of record, 
is so significant that it must be considered in order to 
fairly decide the merits of the case.

5.  The veteran has a headache disorder as a result of a head 
injury sustained during service.


CONCLUSIONS OF LAW

1.  Evidence received since the January 1989 RO decision that 
denied the veterans petition to reopen his claim for service 
connection for a headache disorder as a residual of a head 
injury is new and material, and his claim is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (a) (1998); Hodge v. West, No. 98-7017 
(Fed. Cir. Sept. 16, 1998).

2.  A headache disorder, as a residual of a head injury, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (b) and (d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a decision entered in January 1989, the RO denied the 
veterans petition to reopen his claim for service connection 
for residuals of a head injury with headaches on the ground 
that he had failed to submit new and material evidence 
sufficient to reopen his claim for that benefit.  In July 
1981, the Board had denied service connection for headaches.

The evidence of record at the time January 1989 RO decision 
included the veterans service medical records, a June 1973 
VA examination report, VA and private medical records dated 
from January 1975 to December 1982, and statements from the 
veteran.

A review of the service medical records prior to May 1, 1963, 
reveals that they are negative for any complaint or treatment 
for headaches.  Such records show, however, that on that 
date, two fellow servicemen, who the veteran reported for 
drunken disorder in the barracks, assaulted him.  He was 
hospitalized for eleven days to treat the injuries he 
sustained as a result of the head trauma.  The hospital 
discharge summary noted that he was semi-conscious and 
complained of having continuous frontal headaches, dizziness, 
and vertigo when he was admitted for treatment.  In addition, 
the hospital summary reveals that he had a two-inch sutured 
laceration over the right parieto-occipital area of his 
skull.  The report states that he continued to complain of 
having mild headaches and dizziness during his hospital stay, 
and at discharge, he was diagnosed as having a lacerated 
wound of the right parieto-occipital region and post-
concussion syndrome, manifested by headaches.  The discharge 
summary also notes that the disabilities were incurred in the 
line of duty.

In addition, it appears from a review of a DD Form 481-2, 
dated on May 20, 1963, the day the veteran was discharged 
from the hospital, that a third party claim was asserted by 
the service department under the Medical Care Recovery Act; a 
review of the form reveals that a Captain Hayes agreed with 
the determination of the commanding officer and the treating 
surgeon and that the veterans injury was incurred in the 
line of duty.

When the veteran was again seen for complaints of headaches 
in June 1963, he reported a history of having been assaulted 
in the preceding month.  The physician noted that the veteran 
had multiple bruises and a cerebral contusion.  In August 
1967, the veteran was seen for complaints of nervousness and 
headaches.  Thereafter, in a Report of Medical History, 
prepared in conjunction with the veterans reenlistment, 
dated in June 1968, the physician indicated the veteran had a 
history of sustaining a head injury.  In March 1971, the 
veteran again complained of having headaches.  The physician 
diagnosed him as having a history of migraine headaches, and 
prescribed Demerol and Ibuprofen to treat the disorder.  
Thereafter, in June 1971, the veteran was seen for complaints 
of a migraine headache.  The physician prescribed Valium to 
treat the disorder, and told the veteran to return to the 
clinic if the headaches persisted.  The service medical 
records reflect that the veteran reported back to the clinic 
the next day, and the examiner indicated that the veteran was 
unable to work due to the headaches and he was referred for 
further treatment.

In July 1971, the veteran was seen in the ENT clinic for 
continuing complaints of having headaches.  He complained of 
having pounding headaches.  He reported that the 
headaches started in the frontal region and extended to the 
back of his neck.  The examiner noted that headaches in the 
frontal region appeared to be typical of sinus headaches, but 
reported that there was no maxillary pain, no purulent 
discharge, and no post-nasal drip.  The diagnosis was anxiety 
headaches.  At separation, the veteran indicated a history of 
having frequent and severe headaches.

When examined by VA in June 1973 in connection with his claim 
for service connection for several disorders, the veteran 
reported suffering from headaches.  The examiner, however, 
did not diagnose the veteran as having a headache disorder, 
and in July 1973, the RO denied his claim for service 
connection for a headache disorder on the ground that the 
disability was not found on the VA examination.  In the July 
1973 decision, however, the RO granted service connection for 
a scar on the veterans scalp, noting that the service 
medical records indicated that he had sustained a laceration 
on his scalp in May 1963.  The veteran did not appeal the 
adverse part of this determination.

In January and February 1975, the veteran was seen on several 
occasions on an outpatient treatment basis at the VA medical 
center in Fayetteville, North Carolina.  The records reflect 
he reported suffering from chronic frontal headaches, 
approximately three times per week, since his period of 
military service.  The diagnosis was tension headaches.

Private psychiatric treatment records and reports, dated from 
October 1977 to October 1979, were submitted to the RO in 
connection with other compensation claims.  The records and 
reports reflect that the veteran complained of having a 
chronic headache disorder, as well as a history of sustaining 
head trauma during his period of active duty.  In a decision 
entered in February 1980, the RO denied his petition to 
reopen his claim for sub-concussion syndrome manifested by 
headaches.  The RO offered no explanation other than the 
denial of [headache disorder] claimed is now final and is 
brought forward accordingly.

In June 1980, the veteran appealed this determination, and in 
support of his case, submitted a private hospitalization 
report that showed that he had been hospitalized for six days 
in November 1975 due to injuries sustained in a motor vehicle 
accident.  The examiner noted that the veteran provided a 
history of having headaches.  The report indicates that the 
veteran was noted to have sustained a good many 
abrasions.  The physician reported that his right knee was 
swollen and stiff.  Among the veterans complaints were 
soreness in his right knee, forearm and chest, although X-
rays of these areas were negative for fractures.  He also 
complained of having headaches.  The report makes no 
reference to his history of having sustained head trauma 
during service, and the physician diagnosed the veteran as 
having a mild cerebral concussion.

In August 1980, the veteran submitted private medical records 
that indicated that the veteran had been seen for complaints 
of headaches from December 1977 to May 1978.  In a decision 
entered later that same month, the RO confirmed and continued 
its denial of the veterans petition to reopen his claim for 
service connection for a headache disorder.

The veteran also submitted numerous statements in which he 
reiterated, in a consistent manner, that he had not had a 
headache disorder prior to service, that he had suffered from 
a chronic headache disorder since sustaining trauma to his 
head as a result of an assault during service, that he was 
treated for this disorder on numerous occasions during his 
period of military service, and that he had suffered from 
chronic headaches since that time.

In July 1981, the Board denied service connection for 
headaches on the grounds that the veteran experienced acute 
and transitory episodes of tension headaches, that the 
evidence did not show that the veteran had a chronic migraine 
disorder, and that an organic neurologic disorder or 
psychophysiological disease as a basis for the veterans 
headaches had not been shown.

Subsequent to the Boards decision, in December 1982, the RO 
received pertinent VA outpatient treatment records dated from 
May 1980 to December 1982 in connection with the veterans 
petition to reopen his claim for service connection for a 
nervous disorder.  A review of the records reveals that the 
veteran was treated on numerous occasions for a chronic 
headache disorder.  In addition, he reported that he had 
suffered from the disorder since sustaining head trauma 
during service.  Significantly, in June 1980, an examiner 
diagnosed the veteran as suffering from recurrent tension 
headaches that were related to head trauma sustained during 
his period of military service.

In addition, in September 1982, the veteran was afforded a VA 
psychiatric examination.  He reported suffering from 
persistent migraine headaches since 1965.  He also complained 
that he was dizzy and had pain in his forehead, nausea and 
constant headaches.  He said that he treated the headaches 
with Fironal, but that he continued to suffer from almost 
constant headaches, although the medication did diminish the 
severity of the discomfort.  The examiner did not diagnose 
the veteran as having a headache disorder.

In October 1982, the veteran was afforded a VA psychological 
screening evaluation.  He indicated that he had been referred 
by his physician due to his headaches and bad temper.  He 
provided a history of having sustained trauma to his head 
while on active duty.  No diagnosis of a headache disorder 
was made.

In January 1983, the RO notified the veteran that he had not 
submitted evidence sufficient to reopen his claim for service 
connection for a nervous disorder.  In February 1983, he 
submitted a Notice of Disagreement, accompanied by a copy of 
a DA Form 2173, Statement of Medical Examination and Duty 
Status.  Although dated in May 1963, it does not appear that 
this document was previously of record.  The form indicates 
that a Lt. Col. Berthelsen made a determination that the 
veteran was not under the influence of alcohol or drugs, and 
was mentally sound at the time of the assault, and that the 
veterans injury was incurred in the line of duty.  In 
addition, the reviewing officer that made the line of duty 
determination stated that two enlisted men had assaulted the 
veteran following an argument between the veteran and one of 
the enlisted men in the billet area.  The two enlisted men 
thereafter forcibly removed the veteran from his bed, and 
one of the enlisted men then struck the veteran in the face 
with his fist.  The veteran then fell over a bed and struck 
his head against a radiator.  The report states that the 
veteran was hospitalized as a result of the incident, and 
that court martial action had been processed, although not 
completed, against the alleged perpetrators.

In October 1988, the veteran submitted an informal claim for 
service connection for a dental disability and a skin 
disorder, as well as a petition to reopen several claims for 
service connection, including a claim for a head injury 
with headaches.  In a decision dated in January 1989, the 
RO denied his petition to reopen his claim for a headache 
disorder as a residual of a head injury.  The RO stated, 
All of the other conditions listed by the veteran in his 
claim have been taken care of before.  In a letter to the 
veteran dated later that same month, the RO notified him that 
his petition to reopen his claim for service connection for a 
head injury with headaches had been denied.  He did not 
appeal this determination.

The evidence received subsequent to the January 1989 RO 
decision includes VA and private medical records and reports 
dated from September 1988 to September 1996, transcripts of 
the veterans testimony at a hearing conducted before a 
hearing officer at the RO in August 1991 and before the 
undersigned Board member in February 1997, and statements 
from him.

In August 1991, the veteran testified before a hearing 
officer at a hearing at the RO in connection with unrelated 
claims for service connection.  At the hearing, however, he 
testified at some length that he had sustained head injuries 
during service due to an assault, and that he had suffered 
from chronic headaches since that time.  He also asserted an 
informal claim for service connection for post-traumatic 
stress disorder (PTSD).  The hearing officer referred the 
informal claim for service connection for PTSD to a rating 
board for development and adjudication, but did not refer the 
veterans informal application to reopen his claim for 
service connection for a headache disorder as a residual of 
an inservice head injury.

In October 1991, the RO received copies of VA outpatient 
treatment records dated from September 1990 to October 1991.  
A review of these records reveals that the veteran was seen 
on several occasions for complaint and treatment of 
headaches.  He was prescribed Tylenol to treat his headaches.

In August 1993, the veteran submitted a medical report from 
his private orthopedist dated in July 1991 in conjunction 
with an unrelated claim for service connection.  The report 
focused on the veterans neck and left arm problems.  
Significantly, however, the physician noted that he had 
treated the veteran since 1985 and that the veteran suffered 
from headaches.

In October 1993, the RO received copies of outpatient 
treatment records dated from September 1988 to January 1992, 
including a November 1991 VA hospitalization report that 
showed that the veteran had been seen on numerous occasions 
for complaint and treatment of headaches.  The 
hospitalization report indicates that at discharge, the 
veteran was diagnosed as having headaches of unknown 
etiology.

In February 1996, the veteran submitted a petition to reopen 
his claim for service connection for a headache disorder as a 
residual of an in-service head injury.  In support of his 
petition, he reiterated his history of having sustained 
trauma to his head during service, and he maintained that he 
had suffered from a chronic headache disorder since that 
time.

In March 1996, the veteran submitted medical reports written 
by his private physician, dated in January and February 1996.  
The examiner, a board-certified neurologist and psychiatrist, 
reported that he had treated the veteran for several years 
for his chronic headache disorder.  He stated that the 
veteran reported a history of suffering from headaches for 
approximately 20 to 30 years.  The physician indicated that 
the veteran complained that he suffered from daily, frontal 
headaches.  He also reported that, in the past, the veteran 
had treated the headaches with numerous medications, 
including Tylenol, Motrin, Advil, and Fioricet, but they had 
provided little benefit.  The physician noted that he had 
prescribed Pamelor to treat the headaches, and it had had 
some beneficial impact.  Significantly, the physician 
diagnosed the veteran as suffering from a chronic headache 
disorder that was related to past trauma.

In April 1996, the RO received a March 1996 medical report 
written by the same examiner.  The physician indicated that 
the veterans headache disorder had improved slightly, and 
that he currently suffered from six headaches per week rather 
than one per day.  He diagnosed the veteran as having a 
chronic headache disorder related to a history of past trauma 
that was improved with Pamelor.

In April 1996, the veteran also submitted a February 1996 
private treatment record that shows that the veteran was 
treated for a complaint of severe headaches.  The veteran 
provided a history of suffering from chronic and recurrent 
headaches since his period of military service.




In a decision dated in June 1996, the RO denied service 
connection for a head injury.  The RO essentially reasoned 
that service connection was not warranted because neither the 
service medical records nor the June 1973 VA examination 
report showed that he had any permanent residuals from his 
in-service head trauma other than a scar, which the RO noted, 
had already been service-connected.

In September 1996, the veteran submitted medical records and 
reports prepared by his private neurologist/psychiatrist 
dated from August to September 1996.  Significantly, in an 
August 1996 medical report, the physician diagnosed the 
veteran as suffering from a chronic headache disorder 
because of past traumatic incidents where he has been hit 
on the head severely at least twice in the past.

In February 1997, the veteran testified at a hearing 
conducted before the undersigned Board member.  At the 
hearing, the veteran reiterated his history of suffering head 
trauma during service.  In addition, he testified that he had 
received treatment for headaches from various physicians 
since that time, and had been told that his headache disorder 
was etiologically related to the in-service trauma.

Finally, since the January 1989 RO decision that denied his 
petition to reopen his claim for service connection for a 
headache disorder, the veteran also submitted numerous 
statements in support of his claim.  In his statements, he 
essentially asserts that service connection for a headache 
disorder is warranted because he has had a chronic headache 
disorder since sustaining head trauma during service.  He 
argues that he did not have a headache disorder prior to 
service, and notes that while on active duty, he was 
hospitalized to treat the injuries he sustained as a result 
of the trauma, including headaches, and that he was 
thereafter treated for this disorder on numerous occasions.  
In addition, he reports that several physicians have told him 
that his headache disorder was etiologically related to his 
in-service trauma.


Analysis

I.  New and material evidence

As noted above, in January 1989, the RO denied the veterans 
petition to reopen his claim for service connection for 
residuals of a head injury with headaches.  He failed to 
submit a Notice of Disagreement, and therefore the January 
1989 rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

As noted above, the evidence received subsequent to the 
January 1989 RO decision includes VA and private medical 
records and reports dated from September 1988 to September 
1996, transcripts of the veterans testimony at a hearing 
conducted before a hearing officer at the RO in August 1991 
and before the undersigned Board member in February 1997, and 
statements from the veteran.

The Board concludes that the medical reports prepared by the 
veterans private physician, the June 1980 VA outpatient 
treatment records, the veterans statements and hearing 
testimony, are probative evidence.  The information from the 
veterans private physician, a Board certified neurologist 
and psychiatrist who has treated him for many years for his 
headache disorder, is particularly significant.  In those 
reports, and especially the August 1996 report, the examiner 
opined that the veteran had a chronic headache disorder that 
stemmed, at least in part, from the in-service trauma he 
sustained due to an assault during service.  Although based 
on a history provided by the veteran, the Board observes that 
that history is thoroughly consistent with the detailed and 
substantial record of treatment that the veteran received in 
service for this disorder following the assault.  Moreover, a 
careful review of the service medical records dated prior to 
the May 1963 assault discloses that the veteran was not seen 
for complaint or treatment for headaches.  

The Board also finds quite probative the opinion of the May 
1980 VA examiner who concluded that the veterans chronic 
headache disorder was etiologically related to service, as 
well as the veterans statements and hearing testimony, in 
which he stated, in a consistent manner, that he had suffered 
from a chronic headache disorder since the in-service head 
trauma.

With regard to the latter medical opinion, although dated in 
May 1980, it was not physically received by the RO until 
December 1982.  As such, it unfortunately was not before the 
Board when the Board denied the veterans claim for service 
connection for this disorder in July 1981.  The Board 
observes that in Bell v. Derwinski, 2 Vet. App. 611 (1992), 
the United States Court of Veterans Appeals (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record and 
that such documents are thus constructively part of the 
record before the Secretary and Board even where they were 
not actually before the adjudicating body.  The Board notes, 
however, that in Damrel v. Brown, 6 Vet. App. 242, 246 
(1994), the Court held that the Bell constructive notice 
doctrine could not be applied retroactively to VA 
adjudications occurring before Bell was handed down.  
Recently, in Lynch v. Gober, 11 Vet. App. 22, 26-29 (1997), 
the Court reiterated and affirmed its holding in Damrel after 
a lengthy discussion of the issue.

Thus, the Board finds that the evidence submitted subsequent 
to the January 1989 rating decision is new and material 
because it shows that the veteran has been diagnosed as 
having a chronic headache disorder that is related to the 
documented in-service trauma to his head.  The evidence bears 
directly and substantially upon the specific matter under 
consideration, it is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Having 
determined that new and material evidence has been added to 
the record, the veterans claim for service connection for a 
headache disorder as a residual of a head injury is reopened.


II.  Service connection

The Board finds that the veterans claim is plausible and 
capable of substantiation, and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veterans claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established under the 
provisions of 38 C.F.R. § 3.303(b), when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during the applicable presumptive 
period.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.

As discussed above, the service department concluded that the 
veterans head injury was incurred in the line of duty, and 
the service medical records show that he was hospitalized 
immediately after the in-service May 1963 assault with 
complaints of headaches that did not resolve during his 
hospital stay.  As discussed above, the service medical 
records are negative for complaint or treatment of headaches 
prior to that time.  The service medical records reflect that 
he was thereafter treated for headaches on numerous occasions 
between May 1963 and in the months just prior to his 
discharge in January 1972.  He was thereafter treated on 
numerous occasions since that time for headaches, and 
reported them when examined by VA in June 1973, although no 
diagnosis was made.  In addition, while seeking treatment for 
other disabilities, he frequently reported having a severe 
chronic headache disorder.  The only evidence of any 
intercurrent trauma is a private medical report, dated in 
November 1975, which he submitted in June 1980 in conjunction 
with his petition to reopen his claim for service connection 
for a nervous disorder.  According to that report, the 
veteran reported a history of a headache disorder.  The 
physician indicated that the veteran had sustained multiple 
injuries due to a motor vehicle accident.  The veteran was 
diagnosed as having a mild cerebral concussion.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In its role as fact-finder, the Board finds 
the veteran to be a sincere and honest witness, and his 
statements and testimony as to the onset and chronicity of 
his headache disorder to be highly credible.  The Board 
further notes that he consistently reported suffering from a 
chronic headache disorder, even when seeking compensation for 
other disabilities, and in fact submitted the 1975 private 
hospitalization report that shows that he suffered a mild 
concussion.  Therefore, in light of his competence to testify 
about onset and chronicity of his headache disorder following 
trauma to his head that he sustained as a result of the May 
1963 assault; the service medical records that confirm that 
he was assaulted and received treatment on numerous occasions 
over a period of many years for chronic headaches; the 
extensive post-service medical documentation in the claims 
folder that shows he suffers from a chronic headache 
disorder; and the medical evidence contained in the June 1980 
VA medical record and the August 1996 private medical report 
that attributes the disability to the inservice head trauma 
due to the assault, the Board concludes that the veterans 
chronic headache disorder had its onset during service.  
Therefore, service connection for chronic headache disorder, 
as a residual of the inservice head trauma, is warranted.  
38 C.F.R. § 3.303(d).

In reaching this conclusion, the Board concludes that 
although the veteran was diagnosed as having a mild cerebral 
concussion following an automobile accident in November 1975, 
this same report indicates that he also reported a history of 
having a headache disorder, at a minimum, implying that the 
disorder was not caused by the accident.  Moreover, a review 
of the hospitalization report reveals that he did not sustain 
a serious injury to his head as a result of the accident.  In 
light of the private neurologists opinion that the veterans 
current headache disorder is related, at least in part, to 
the inservice head trauma, the Board concludes that this 
negative evidence is insufficient to rebut the medical 
evidence, both during and subsequent to service, showing that 
the veteran has had a chronic headache disorder related to a 
head injury that took place while he was on active duty.  

Alternatively, the Board observes that the Court has 
repeatedly cautioned that the regulation requires continuity 
of symptomatology, not treatment.  Savage v. Gober, 10 Vet. 
App. 488, 496-497 (1997); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1992).  Indeed, the Court has specifically held 
that in cases where the veteran is competent to testify as to 
service onset of a disability, medical documentation is not 
required.  Smith v. Brown, 10 Vet. App. 44, 48 (1997); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In light 
of the veterans assertions, the voluminous medical evidence 
that shows complaint and treatment for headaches, and the 
Boards assessment of the veterans credibility, the Board 
concludes that service connection for a headache disorder is 
also warranted under 38 C.F.R. § 3.303(b).


ORDER

New and material evidence having been submitted, reopening 
the claim, entitlement to service connection for a headache 
disorder as a residual of a head injury is granted.



		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
